UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
SECURITIES AND EXCHANGE COMMISSION,                                     :
                                                                        :
                                             Plaintiff,                 :        19 Civ. 09439 (PKC)
                                                                        :
                           - against -                                  :        ECF Case
                                                                        :
TELEGRAM GROUP INC. and TON ISSUER INC. :
                                                                        :
                                             Defendants.                :
                                                                        :
----------------------------------------------------------------------- x

           NON-PARTY                                       ’S
           MEMORANDUM OF LAW IN SUPPORT OF ITS MOTION TO SEAL
                     ITS CONFIDENTIAL DOCUMENT

        Non-Party                                                           (identified herein as “Investor F”) 1

respectfully moves for an Order maintaining under seal a certain document the Securities and

Exchange Commission (“SEC”) lodged with the Court by as Exhibit PX31 to the Declaration of

Ladan F. Stewart (ECF No. 81) (“Stewart Decl.”) in support of the SEC’s Motion for Summary

Judgement (ECF No. 79) (“Motion”). PX31 is Investor F’s highly confidential and proprietary

investment memorandum for the Telegram deal, which Investor F produced to the SEC pursuant

to the protective order entered in this action (ECF No. 36) (“Protective Order”) in response to a

request for documents. Investor F requests that the Exhibit PX31 be maintained under seal in its

entirety, which is the only way to preserve Investor F’s confidential, proprietary, and trade secret

information and thus protect Investor F from competitive harm.




1
  The SEC previously filed a motion requesting an Order to file under seal and in redacted form on ECF materials
reflecting investor names. (ECF No. 28.) This document continues to redact this information, and related identifying
information. We respectfully submit that these redactions should be maintained for the reasons stated in the SEC’s
prior motion. Moreover, we were subsequently identified with the pseudonym “Investor F” in the Declaration of
Ladan F. Stewart (ECF No. 81) (“Stewart Decl.”). This memorandum continues to use that pseudonym for the Court’s
convenience and to avoid confusion.

                                                         1
  I.   FACTUAL BACKGROUND

       Investor F is a venture fund and its business is substantially predicated on its ability to

evaluate opportunities and make corresponding investment decisions. (Declaration of

       (“Investor F Decl.”) at 2.) Venture funds like Investor F operate in a highly competitive

market and their processes for evaluating opportunities and making final investment decisions are

critical differentiators that separate them from the competition. (Id.)

       Investor F’s internal process for evaluating opportunities and making final investment

decisions has been carefully honed over two decades based on its experience and expertise and at

considerable expense to Investor F. (Id. ¶ 3.) Investor F has implemented that internal process in

part through its internal investment memorandum template, which is designed to allow a tightly

controlled subset of its principals and employees to evaluate opportunities and make decisions

based on various key factors and considerations. (Id.) Investor F derives a distinct competitive

advantage from that internal process and the structure of its internal investment memorandum

template, and Investor F attributes its success in part to having this process in place. (Id. ¶ 4.)

Moreover, Investor F has not shared its process or investment memorandum template with other

investors or the public at large, and both the internal process and internal investment memorandum

template remain confidential business secrets. (Id.) If Investor F’s internal process or internal

investment memorandum template were to be publicly disclosed, then Investor F would lose a

competitive advantage in the market. (Id. ¶ 5.)

       In response to the SEC’s request for documents in October 2019, Investor F produced a

confidential copy of its internal investment memorandum for the Telegram deal (“Investment

Memo”) to the SEC pursuant to the Protective Order. (Id. ¶ 6.) The Investment Memo was

produced to the SEC with stamps that read “CONFIDENTIAL – SUBJECT TO PROTECTIVE



                                                  2
ORDER” and “FOIA CONFIDENTIAL TREATMENT REQUEST.” (Id.) The Investment

Memo is based on the template described above and reflects Investor F’s proprietary analysis of

the Telegram deal and the cryptocurrency space more generally.            (Id.)   Disclosure of the

Investment Memo would allow other venture funds to emulate Investor F’s approach to the

cryptocurrency space, and for the same reasons outlined above Investor F has taken steps to ensure

the Investment Memo remains confidential. (Id. ¶¶ 7, 9.) Indeed, Investor F has diligently and

consistently communicated to SEC through counsel that the Investment Memo is highly

confidential and proprietary, and it should be treated as such pursuant to the Protective Order. (Id.

¶ 6.)

        On January 15, 2020, the SEC lodged a copy of the Investment Memo with the Court as

Exhibit PX31 to the Stewart Declaration. (ECF No. 81.) Consistent with the Protective Order, the

SEC did not file any portion of the Investment Memo on the public docket.

 II.    ARGUMENT

           A. It is Appropriate to Seal Confidential and Proprietary Information Where
              Disclosure Would Cause a Party or Non-Party Competitive Harm

        Courts are empowered to seal judicial documents where the sealing is “narrowly tailored”

 to the interests in question and “essential to preserve higher values.” In re Digital Music

 Antitrust Litig., 321 F.R.D. 64, 82 n. 1 (S.D.N.Y. 2017); see also Fed. R. Civ. P. 26(c) (upon a

 showing of “good cause,” courts may “issue an order to protect a party or person from

 annoyance, embarrassment, oppression, or undue burden or expense”). Although there is a

 general presumption of public access to judicial documents, sealing is appropriate where there

 are “countervailing factors” which may include “the privacy interests of those resisting

 disclosure, such as trade secrets and sources of business information that might harm a litigant’s

 competitive standing.” Dodona I, LLC v. Goldman, Sachs & Co., 119 F. Supp. 3d 152, 154


                                                 3
 (S.D.N.Y. 2015) (quoting Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119 (2d Cir.

 2006)); see also Royal Park Investments SA/NV v. Deutsche Bank Nat’l Tr. Co., No. 14-CV-

 4394 (AJN), 2018 WL 1750595, at *21 (S.D.N.Y. Apr. 11, 2018) (granting request to seal

 private financial materials that would harm the business interests of non-parties).

       Importantly, the Investment Memo does not need to qualify as a trade secret in order to

 warrant sealing protection. Courts have repeatedly granted confidential treatment to sensitive

 business information where disclosure would cause the producing party competitive harm. See,

 e.g., In re Digital Music Antitrust Litig., 321 F.R.D. at 82 n. 1 (sealing confidential information

 relating to “competitive pricing” and “strategy”); Royal Park Investments SA/NV v. Deutsche

 Bank Nat’l Tr. Co., No. 14-CV-4394 (AJN), 2017 WL 1331288, at *11 (S.D.N.Y. Apr. 4, 2017)

 (granting request to seal information including “the terms of private securities transactions

 involving non-parties”).    That said, “trade secret law is instructive in gauging whether

 information constitutes sensitive business information.” Id. Accordingly, courts frequently

 consider the following trade secret factors when considering whether information should be

 filed under seal:

               (1) the extent to which the information is known outside of [the]
               business; (2) the extent to which it is known by employees and
               others involved in [the] business; (3) the extent of measures taken
               by [the business] to guard the secrecy of the information; (4) the
               value of the information to [the business] and [its] competitors; (5)
               the amount of effort or money expended by [the business] in
               developing the information; (6) the ease or difficulty with which the
               information could be properly acquired or duplicated by others.

Id.

       Each of these trade secret factors weigh in favor of sealing the Investment Memo as both

a trade secret and sensitive business information. First, the Investment Memo is confidential and

is not known or shared outside of Investor F’s business. (Investor F Decl. ¶¶ 4, 9.) Second, the


                                                  4
Investment Memo and the template on which it is based are only made available to those

employees of Investor F who play a role in evaluating opportunities and/or making investment

decisions. (Id. ¶ 9.) Third, Investor F has taken precautions to guard the secrecy of the

Investment Memo and the underlying template, including requiring its employees to sign non-

disclosure agreements and tightly controlling who has access to these materials. (Id.) Fourth,

the information contained in Investment Memo is highly valuable. The underlying template

contains the factors that Investor F considers in evaluating an investment opportunity, as well as

how those factors are structured within Investor F’s overall analysis. (Id. ¶ 4.) This goes to the

heart of Investor F’s business as a venture fund. Moreover, the Investment Memo contains

specific information about Investor F’s views of Telegram, the cryptocurrency space, and related

investment opportunities. (Id. ¶ 7.) Therefore, disclosure of the Investment Memo would allow

Investor F’s competitors to both emulate its overall investment framework and its

implementation of that framework in the cryptocurrency space. (Id. ¶ 8.) That would make it

easier for competitors to attract capital away from Investor F and/or make investments that

Investor F would have otherwise made. (Id. ¶ 5.) Disclosure would also give competitors fodder

to disparage Investor F as it competes for future deals. (Id.) Fifth, Investor F has spent

considerable resources over two decades to develop its investment process, in addition to

resources spent developing the Investment Memo and Investor F’s particular views regarding

Telegram and the cryptocurrency space. (Id. ¶¶ 3, 7.) Sixth, and finally, it would be difficult for

Investor F’s competitors to duplicate Investor F’s investment process, the template of the

Investment Memo, and Investor F’s specific analysis of Telegram and the cryptocurrency space,

because each venture fund takes its own approach and there are innumerable methodologies that

could be used to evaluate a potential venture investment. (Id. ¶ 8.)



                                                 5
        Therefore, the Investment Memo qualifies as both trade secret and sensitive business

information. In either case, it should be sealed in its entirety to protect Investor F from harm to

its “competitive standing” and from “annoyance, embarrassment, oppression, or undue burden

or expense.” Digital Music, 321 F.R.D. at n. 1; Fed. R. Civ. P. 26(c).

III.    ALTERNATIVELY, THE COURT SHOULD ALLOW THE SEC                    TO   SUBMIT   A   REDACTED
        VERSION OF THE INVESTMENT MEMO

        Sealing the entire Investment Memo is necessary to protect Investor F from harm because

even the template of the document is confidential, proprietary, and a trade secret—including the

factors to be considered and how those factors are structured within Investor F’s overall investment

analysis. Therefore, this is not a case where redaction can be used to adequately protect the

producing party, and sealing the entire document is the “narrowly tailored” approach. Digital

Music, 321 F.R.D. at n. 1.

        However, if the Court is inclined to deny this motion to seal, then Investor F respectfully

requests that the SEC (working in conjunction with Investor F) be allowed to redact any identifying

information from the Investment Memo, including Investor F’s name, the names of its employees,

and other references throughout the document that would enable Investor F’s competition to

discern its true identity.

IV.     CONCLUSION

        For the foregoing reasons, Investor F respectfully requests that the Court enter the attached,

proposed Sealing Order for good cause shown.




                                                  6
Dated: New York, New York
       January 22, 2020



                            Respectfully submitted,

                            /s/ Philip M. Bowman
                            Philip M. Bowman
                            COOLEY LLP
                            55 Hudson Yards
                            New York, NY 10001-2157
                            (212) 479-6000


                            Attorneys for Non-Party Investor F




                             7
